Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-1946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

   Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability
   company with its principal place of business in Colorado
   and with three members, who citizens of Colorado and/or
   citizens of North Carolina;
   VAIL RESORTS, INC., a Delaware corporation with
   its principal place of business in Colorado, et al.,

   Defendants.


        PLAINTIFF’S RESPONSE BRIEF IN OPPOSITION TO DEFENDANT BONSAI
                 DESIGN LLC’S RULE 12(b)(6) MOTION TO DISMISS


           Defendant Bonsai Design LLC’s (“Bonsai”) Motion to Dismiss is a procedurally improper

   attempt to obtain dismissal of Plaintiff’s entire case based on factual disputes and matters outside

   the pleadings, filed without any real conferral on a stipulation to cure perceived defects with

   Plaintiff’s operative Complaint by amendment. Indeed, based on review of discovery documents

   provided after the filing of Bonsai’s motion – which its counsel refused to share with Plaintiff’s

   counsel prior to filing – Plaintiff has elected to file a Second Amended Complaint that moots many

   of the issues and defeats the remaining issues raised in Bonsai’s motion.

           First, Plaintiff’s Second Amended Complaint, attached as Exhibit 1 [see also Doc. #66-1],

   omits her alternatively-pled statutory premises liability claim against Bonsai as well as common

   law claims sounding in breach of express and implied warranties, fraud, and joint venture liability

   (Counts III, VII, VIII, and IX in the First Amended Complaint, Doc. #9). While Bonsai contends
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 2 of 16




   these claims are insufficiently pled or “preempted” by the Premises Liability Act, the Court need

   not determine their viability, nor the “preemptive” effect of the Act, as these claims are no longer

   asserted in the Second Amended Complaint.

           Second, Plaintiff’s remaining counts against Bonsai in the Second Amended Complaint are

   cognizable notwithstanding Bonsai’s efforts to inject disputed factual matters and matters outside

   the pleadings into the Rule 12(b)(6) analysis. Plaintiff’s strict liability claim is cognizable as pled

   and not barred by Bonsai’s bald contentions that it was an “innocent seller” of the defective zip-

   lining equipment that injured Plaintiff and that its equipment was not defective because of alleged

   compliance with safety regulations almost two years before the subject accident. The gross

   negligence claim is likewise based on well-pled allegations demonstrating Bonsai’s recklessness

   in supplying braking equipment it knew posed a substantial risk of injury and then doing nothing

   when alerted to a serious safety problem with that equipment a week before Plaintiff’s accident.

           Third, Bonsai’s attempted reliance on an alleged liability waiver fails. Bonsai’s purported

   waiver defense is not properly resolved on its Rule 12(b)(6) motion, and the waiver submitted by

   Bonsai is not properly before the Court on the motion.1 Bonsai concedes that any recreational

   waiver would be unenforceable and void anyway as to Plaintiff’s gross negligence claim; the same

   is true as to Plaintiff’s strict liability claim. There is simply no sound basis for the Court to analyze

   the merits of a waiver issue on Bonsai’s Rule 12(b)(6) motion. Disputes as to the enforceability of

   a waiver as against Plaintiff’s negligence claim, including analysis under Jones v. Dressel, 623

   P.2d 370 (Colo. 1981), should instead be deferred until after the parties have developed a sufficient

   factual record through discovery, and Bonsai’s motion should be denied in its entirety.


   1
     Contemporaneously herewith, Plaintiff is filing a motion to strike the exhibits submitted by
   Bonsai with its motion or, alternatively – and conditionally – to convert the motion to a motion for
   summary judgment, following proper notice and opportunity to complete necessary discovery.
                                                    2
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 3 of 16




                                        I.      RELEVANT FACTS

          1.      The Subject Accident. This lawsuit arises from a zip-lining accident on July 7, 2017

   in Vail. On that date, Plaintiff and her husband took a zip-lining tour on the Game Creek zip-line

   course on Vail Mountain. As Plaintiff approached the bottom of a zip-line, a braking system

   designed, manufactured, and installed by Bonsai failed, causing Plaintiff to crash at a high rate of

   speed and suffer serious injuries. Second Amended Complaint, Exhibit 1, at ¶¶ 1, 235-240, 243.

          2.      Bonsai Retained to Design and Build the Game Creek Course. Vail hired Bonsai

   to design and build the Game Creek zip-line course in 2012. Bonsai marketed its large-scale, high

   speed zip-line course designs to resort operators like Vail, specifically highlighting how its designs

   facilitated quick turn-around times and high “through-put” of guests per day so as to “elevate

   [operators’] business to new heights.” Bonsai marketed its custom braking systems to operators

   like Vail as well, claiming its braking systems “eliminated” the possibility of “patron-to-structure

   contact,” i.e., accidents where course guests crashed at high speeds. Exhibit 1, at ¶¶ 38-40, 50-53.

          3.      Construction of the Game Creek Course. Bonsai spent the next several years

   designing and building a massive zip-line course on Vail Mountain that featured seven zip-lines

   spanning approximately 10,000 feet, including one zip-line more than a half mile long, one that

   propelled guests at fifty to sixty miles per hour, and one that was 300 feet above the ground.

   Exhibit 1, at ¶¶ 72-96, 105.

          4.      Bonsai’s Custom Braking System. Bonsai designed, manufactured, tested,

   assembled, and installed its own custom braking systems on all the zip-lines on the Game Creek

   course, consisting of various components designed and manufactured to work together, including

   a brake bobbin assembly, a “Zip Stop” brake assembly, an “EAD” (or “emergency arrest device”),

   an All Stop assembly, and various cables and ropes connecting these and other components.

                                                     3
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 4 of 16




   Exhibit 1, at ¶¶ 106-107.

          5.      Per Bonsai’s custom design, the “primary” and “secondary” (or “emergency”)

   components in its braking system, all of which it either manufactured or selected, were designed

   and installed to work together as a single system and did not function unless assembled, installed,

   and used together. Bonsai designed, engineered, manufactured, tested, selected, assembled,

   prepared, and installed all of the zip-line braking systems and components on the entire Game

   Creek course to work as single integrated braking systems on each individual zip-line, including

   components fabricated by third parties but selected, assembled, installed, and prepared by Bonsai.

   Exhibit 1, at ¶¶ 54-57, 106-115.

          6.      Critically, Bonsai’s braking system design did not include hand brakes or any other

   equipment or means by which a guest on the Game Creek course could independently slow or stop

   themselves at the bottom of a zip-line. Instead, Bonsai’s design put all control over the braking

   systems and braking components in the hands of guides on the course, who were responsible for

   regularly inspecting and maintaining the braking systems and components to ensure they were

   properly working and free of defects, and for properly retrieving, redeploying, and resetting the

   braking system components after each guest had been safely received at the bottom of a zip-line.

   Bonsai knew that its custom braking systems were susceptible to failure if the components were

   not appropriately maintained, retrieved, redeployed, and reset before a guest reached the bottom

   of a zip-line – such that its design did not, in fact, “eliminate” the possibility of catastrophic high

   speed accidents involving “patron to structure contact.” See Exhibit 1, at ¶¶ 53, 116-120, 131-140.

          7.      Bonsai’s Ongoing Involvement with the Game Creek Course. After completing

   construction in October, 2015, Bonsai modified (or “retrofit”) the braking systems on the Game

   Creek course a number of times prior to the subject accident, including modifications in June, 2016

                                                     4
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 5 of 16




   and April, 2017. It continued providing operational support to Vail, including course inspections

   and maintenance, and supplied operational protocols and training materials for Vail to use in

   operating the braking systems on the course. Bonsai also obtained and renewed Vail’s commercial

   license with the State of Colorado, including in June, 2017 – approximately one month prior to the

   subject accident. See id. at ¶¶ 93-94, 121-130, 141-147.

             8.   Bonsai’s Knowledge of the Risk. Bonsai knew prior to the subject accident that

   zip-lining at high speeds is associated with risks of serious injury and death. It knew that large-

   scale zip-line courses like Game Creek exponentially increase these risks because of the taller

   towers, higher and longer zip-lines, and higher speeds, heightening the importance of properly

   functioning braking systems on such courses. Serious and fatal injuries on large-scale, high speed

   zip-line courses like the Game Creek course it designed and built at Vail (including numerous

   injury accidents on other Vail-owned courses) were well-known to Bonsai. See Exhibit 1, at ¶¶

   59-71.2

             9.   Accidents and Malfunctions on the Game Creek Course. In late June, 2017, a

   guest was injured in an accident on the Game Creek course, and one of Bonsai’s braking systems

   failed on the course. The design and components of the braking system that failed were the same

   or substantially similar to the design and components of the braking system on the subject zip-line.

   Although a Vail risk manager alerted Bonsai’s CEO of the failure of one of its braking systems on

   June 30, 2017, there is no evidence that Bonsai responded to this report or did anything to



   2
     Plaintiff has served Bonsai with requests for documents pertaining to other incidents where
   consumers were injured in accidents on its other zip-lining courses but Bonsai is refusing to
   produce any such documents, arguing they are not relevant. But see, e.g., In re Cooper Tire &
   Rubber Co., 568 F.3d 1180, 1192 (10th Cir. 2009). Plaintiff will likely be forced to seek Court
   intervention in order to obtain these relevant documents, which are believed to further demonstrate
   Bonsai’s first-hand knowledge of the substantial injury risks posed by its products.
                                                     5
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 6 of 16




   investigate the failure of its braking system prior to July 7, 2017, despite the obvious safety risk

   and Bonsai’s ongoing operational support obligations with respect to the equipment in use on the

   course. See Exhibit 1, at ¶¶ 148-153.

              10.    Mrs. Cowles is Injured When Bonsai’s Braking System Fails. When Mrs. Cowles

   approached the bottom of the subject zip-line during her zip-lining tour on July 7, 2017, both the

   primary and secondary components of Bonsai’s custom braking system failed, causing her to crash

   at high speed and suffer serious injuries resulting in permanent impairments and requiring surgery,

   hospitalization, and months of ongoing care. See Exhibit 1, at ¶¶ 159, 235-240, 243, 362.

              11.    Bonsai’s Post-Accident Conduct. A risk manager at Vail texted Bonsai’s CEO

   several hours after Mrs. Cowles’s accident, “Please call me [sic] we had a second incident on

   Game Creek. We need to talk ASAP.” The Vail representative also asked, “Any chance bonsai

   [sic] has an extra EAD? We would want one if you have one. By the way the persons [sic] weight

   was 140.” Bonsai’s CEO texted back, “Crap,” and “Let me check.” See Exhibit 1, at ¶¶ 249-251.

              12.    Vail closed down the Game Creek zip-line course for the rest of the 2017 summer

   season so that Bonsai could retrofit and repair the braking systems on the course. See Exhibit 1,

   at ¶¶ 259, 261. After the accident, Vail and Bonsai failed to reach agreement as to the cause of the

   accident, effectively blaming each other for the accident. See id. at ¶ 257.

              13.    Over one year after the accident, a Vail representative contacted Plaintiff and

   advised that her accident was caused by defective braking equipment designed and manufactured

   by Bonsai. See Exhibit 1, at ¶ 269.

        II.         GOVERNING LAW ON BONSAI’S MOTION TO DISMISS PURSUANT TO
                                      FED. R. CIV. P. 12(b)(6)

              14.    Granting a Rule 12(b)(6) motion to dismiss “is a harsh remedy which must be


                                                    6
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 7 of 16




   cautiously studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

   the interests of justice.” Dias v. City & County of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).

           15.     “When deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must

   accept all of the well-pleaded allegations of the complaint as true and must construe them in the

   light most favorable to the plaintiff.” Alexander v. Walmart Stores, Inc., 2008 WL 4830821, *3

   (D. Colo. Nov. 5, 2008) (citations omitted). “Courts should look to the specific allegations of the

   complaint to determine whether they plausibly support a claim for relief – that is – a complaint

   must include enough facts to state a claim for relief that is plausible on its face.” Alexander, supra.

           16.     “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence

   that the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

   sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

   1194, 1201 (10th Cir. 2003). “[S]o long as the plaintiff offers sufficient factual allegations such

   that the right to relief is raised above the speculative level, [s]he has met the threshold pleading

   standard.” Trujillo v. City & County of Denver, 2016 WL 5791208, *6 (D. Colo. Sep. 7, 2016)

   (citations omitted).

           17.     “[T]he Rule 12(b)(6) standard does not require that a plaintiff establish a prima

   facie case in a complaint . . .” Traynom v. Cinemark USA, Inc., 940 F.Supp.2d 1339, 1352 (D.

   Colo. 2013) (citations omitted). “[A] well-pleaded complaint may proceed even if it strikes a savvy

   judge that actual proof of those facts is improbable, and that a recovery is very remote and

   unlikely.” Dias, supra, 567 F.3d at 1169.

                  III.    BONSAI’S RULE 12(b)(6) MOTION SHOULD BE DENIED

       A. Bonsai’s Motion is Rendered Partially Moot by Elimination of Counts III, VII, VIII,
          and IX from the Second Amended Complaint.


                                                       7
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 8 of 16




          18.     Plaintiff has filed a motion for leave to file her Second Amended Complaint [see

   Doc. #66, 66-1], omitting claims against Bonsai sounding in breach of express and implied

   warranties, premises liability, fraud, and joint venture liability and including additional factual

   allegations based on documents only just produced by the Defendants. Compare Exhibit 1 and

   Plaintiff’s First Amended Complaint [Doc. #9, Counts III, VII, VIII, and IX].3

          19.     “Generally, when an amended complaint is filed, the previous complaint is wiped

   out and the operative complaint is the most recently filed version.” Calvert v. Siemen Water Tech.

   Corp., 2010 WL 724380, *2 (D. Colo. Mar. 2, 2010) (citations omitted). “Because the original

   complaint has been superseded and nullified, there is no longer a live dispute about the propriety

   or merit of the claims asserted therein; therefore, any motion to dismiss such claims is moot.” Scott

   v. Buckner Co., 388 F.Supp.3d 1320, 1324 (D. Colo. 2019). At minimum, this Court does not need

   to reach Bonsai’s requests for dismissal of Counts III, VII, VIII, and IX if the Second Amended

   Complaint is accepted for filing.4

       B. Plaintiff’s Strict Liability and Gross Negligence Claims Against Bonsai are Not
          Subject to Rule 12(b)(6) Dismissal Under These Circumstances.

          20.     Plaintiff’s Second Amended Complaint. “[T]he general practice in this Circuit” is

   to not dismiss a case under Rule 12(b)(6) “until the plaintiff has been provided notice and an

   opportunity to amend the complaint to cure the defective allegations.” Virostek v. Indy-Mac Mortg.

   Servs., 2012 WL 10292, *2 (D. Colo. Jan. 3, 2012). To the extent Bonsai contends that Plaintiff’s

   remaining counts fail for lack of sufficient allegations, Plaintiff’s Second Amended Complaint sets


   3
     Plaintiff asked Bonsai to withdraw its pending motion without prejudice and to refile its motion,
   if appropriate, as to the Second Amended Complaint, but Bonsai refused to do so.
   4
     Plaintiff’s withdrawal of her alternatively-pled premises liability claim against Bonsai – based
   on production of documents indicating Bonsai is not a “landowner” under the Premises Liability
   Act – similarly moots Bonsai’s argument that her remaining common law claims are “preempted”
   by the Act. Accord Vigil v. Franklin, 103 P.3d 322, 328-29 (Colo. 2004).
                                                    8
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 9 of 16




   forth numerous additional allegations supporting her strict liability, negligence, and gross

   negligence claims against Bonsai. These claims are each cognizable under Colorado law.

          21.     Strict Liability Claim Cognizable as Pled. Under Colorado law, “a manufacturer

   may be held strictly liable for harm caused by any product in a defective condition unreasonably

   dangerous to the user or consumer.” Walker v. Ford Motor Co., 2017 CO 102, ¶ 10 (citing

   Restatement (Second) of Torts § 402A (Am. Law Inst. 1965)); see also Camacho v. Honda Motor

   Co., 741 P.2d 1240, 1244 (Colo. 1987); C.R.S. § 13-21-401(1), (2). Plaintiff’s Second Amended

   Complaint contains well-pled allegations supporting a cognizable claim for strict products liability

   against Bonsai as the manufacturer and seller of the defective braking system and of all of the

   components alleged to have caused her injuries in the subject accident. See Exhibit 1, at ¶¶ 50-57,

   93-94, 106-120, 131-133, 137-140, 142-147, 277-304.5

          22.     Bonsai Not an “Innocent Seller.” Bonsai’s “innocent seller” argument does not

   alter the analysis. Under Colorado law, a “manufacturer” includes any entity that “designs,

   assembles, fabricates, produces, constructs, or otherwise prepares” a product or product

   component. C.R.S. §13-21-401(1) (emphasis added). Irrespective of whether a third party initially

   manufactured certain components Bonsai integrated into its custom braking system, Bonsai

   selected, “assembled” and “otherwise prepared” those components for use in that system. See

   Exhibit 1, at ¶¶ 54-57, 106-120, 277-304. The Zip Stop component in Bonsai’s braking system,

   for example, was useless until Bonsai assembled and installed it to work together with the other

   components of its custom braking systems such as the brake bobbin, EAD, and rigging cables. See,

   e.g., id. at ¶¶ 107-113. Because Bonsai was a manufacturer and a seller of the components it



   5
    See also First Amended Complaint [Doc. #9], at ¶¶ 1, 3, 7, 37-47, 54-59, 64, 69-77, 81-95, 102-
   110, 186-195, 228-254.
                                                9
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 10 of 16




   contends were the sole cause of Plaintiff’s injuries, its innocent seller defense fails as a matter of

   law on the facts pled by Plaintiff. Accord C.R.S. § 13-21-402(1); Miller v. Solaglas, Inc., 870 P.2d

   559, 563-65 (Colo. App. 1993) (installer of replacement windshield a “manufacturer” under

   section 401(1)).6

          23.     Moreover, Bonsai does not deny that it designed and manufactured other

   components of the braking system that Plaintiff alleges also failed and caused her injuries. See

   Exhibit 1, at ¶¶ 51, 54-57, 107-115. Plaintiff was injured when both the “primary” and

   “secondary” components of Bonsai’s braking system failed – including a brake bobbin, riggings,

   and an “EAD” indisputably designed and manufactured by Bonsai. See id. at ¶¶ 51, 114, 239-240.

          24.     Regulatory Compliance Irrelevant on Bonsai’s Motion. Bonsai’s contention that

   the strict liability claim is barred under C.R.S. § 13-21-403(1)(b) similarly fails. Under the Product

   Liability Act, alleged compliance with a governmental regulation “does not conclusively

   establish” that a product “was not defective.” Blueflame Gas, Inc. v. Van Hoose, 679 P.2d 579,

   591 (Colo. 1984).7 The rebuttable presumption under section 403(1)(b) is “by no means …

   conclusive on the issue of defect,” as Bonsai suggests. Id. at 592. Plaintiff is not required to

   affirmatively plead that Bonsai’s braking system failed to comply with a regulation in order to

   state a cognizable strict liability claim. Accord Fed. R. Evid. 301 (presumptions do not shift burden

   of persuasion); Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir. 2018) (“A plaintiff


   6
     The one innocent seller case Bonsai cites is factually distinguishable. In Mandy’s Ltd. v. Salon
   and Beauty Source, Inc., 2016 WL 7868829 (D. Colo. June 3, 2016), Judge Daniel determined in
   an unpublished opinion that there was no triable factual issue as to whether the defendant was a
   manufacturer of the subject beauty chair and its components. See id. at *3-4. The allegations in
   Plaintiff’s complaint here are decidedly otherwise.
   7
     “Because the focus in a strict liability claim is on the product itself, and not on the degree of care
   employed by the seller or distributor of the product … a product may be in a defective condition
   unreasonably dangerous to the user or consumer notwithstanding the supplier’s compliance with
   a safety regulation related to that product.” Id. at 591-92.
                                                      10
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 11 of 16




   need not anticipate in the complaint an affirmative defense that may be raised by the defendant; it

   is the defendant’s burden to plead an affirmative defense.”).8

          25.     Gross Negligence Claim Cognizable as Pled. “Gross negligence is willful and

   wanton conduct, that is, action committed recklessly, with conscious disregard for the safety of

   others.” Hamill v. Cheley Colo. Camps, Inc., 262 P.3d 945, 954 (Colo. App. 2011).9 “Where a

   defendant is conscious of his conduct and the existing conditions and knew or should have known

   that injury would result,” the requirements of gross negligence are met. Heinrich v. Master Craft

   Eng’r, Inc., 131 F.Supp.3d 1137, 1161 (D. Colo. 2015) (citations omitted).

          26.     Plaintiff alleges Bonsai obtained the Game Creek contract by leveraging its alleged

   expertise in designing and building large scale, high speed zip-lining courses featuring custom

   braking systems that “eliminated” the possibility of high-speed crashes. See Exhibit 1, at ¶¶ 30-

   31, 37-42, 48-53, 72-91, 356. Bonsai then designed and installed a braking system for the Game

   Creek course that it knew would fail to prevent high-speed crashes under foreseeable conditions.

   See id. at ¶¶ 106-120, 131-133, 137-140, 233-240, 314-324, 330(f)-(m), 356. Bonsai knew full

   well that its actions created a substantial risk of serious injury or death in high speed accidents

   caused by braking system failures. See id. at ¶¶ 59-71, 326, 356. Yet, when Vail advised Bonsai’s

   CEO of a braking system failure approximately one week prior to Plaintiff’s accident, Bonsai took

   no steps to investigate this critical safety issue or to advise Vail to shut down operations until the



   8
     Similarly, CJI-Civ. 14:1.5 is “not law, not authoritative, and not binding.” Krueger v. Ary, 205
   P.3d 1150, 1154 (Colo. 2009).
   9
     See also Stamp v. Vail Corp., 172 P.3d 437, 449 (Colo. 2007) (“Conduct is willful and wanton if
   it is a dangerous course of action that is consciously chosen with knowledge of facts, which to a
   reasonable mind creates a strong probability that injury to others will result.”); United Blood Servs.
   v. Quintana, 827 P.2d 509, 523 n.10 (Colo. 1992) (“Willful misconduct consists of conduct
   purposely committed under circumstances where the actor realizes that the conduct is dangerous
   but nonetheless engages in the conduct without regard for the safety of others.”).
                                                    11
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 12 of 16




   braking systems could be inspected and repaired – despite the fact it was continuing to be paid for

   ongoing course inspections and maintenance. See id. at ¶¶ 92-94, 122-130, 141-153, 249-251, 356.

   This is classic gross negligence. Accord Qwest Servs. Corp. v. Blood, 252 P.3d 1071 (Colo. 2011)

   (sustaining $18 million punitive damages award based on evidence that Qwest failed to implement

   periodic pole inspection program despite knowing one was necessary to prevent serious injury).

           27.    Bonsai is asking this Court to ignore Plaintiff’s well-pled allegations and to decide

   the issue of gross negligence as a matter of law before substantial completion of discovery or even

   a single deposition. But “[w]hether a defendant’s conduct is purposeful or reckless is ordinarily a

   question of fact …” Hamill, supra. Only where “the record is devoid of sufficient evidence to raise

   a factual issue” may the question of gross negligence “be resolved by the court as a matter of law.”

   Id.10 Resolution of disputed factual issues on Bonsai’s Rule 12(b)(6) motion is not appropriate in

   view of Plaintiff’s well-pled allegations on such issues, and Bonsai’s motion should be denied.

        C. The Liability Waiver Does Not Justify Rule 12(b)(6) Dismissal of Any of Plaintiff’s
           Claims Against Bonsai.

           28.    Bonsai’s Waiver Defense is Not Properly Resolved on a Rule 12(b)(6) Motion.

   Under Fed. R. Civ. P. 8(c)(1), “waiver” is an affirmative defense. Statebridge Co., LLC v. Martin-

   Powell, LLC, 2019 WL 2866692, *5 (D. Colo. July 3, 2019) (citations omitted). “Therefore it is

   generally Defendant’s burden to plead the waiver defense in its answer rather than raising it in a

   motion to dismiss.” Id.

           29.    The enforcement of an exculpatory agreement purportedly barring a plaintiff’s


   10
      Accord U.S. Fire Ins. Co. v. Sonitrol Mgmt. Corp., 192 P.3d 543, 549-50 (Colo. App. 2008)
   (trial court erred in granting summary judgment for insurer on insured’s willful and wanton
   conduct claim); Squires ex rel. Squires v. Goodwin, 829 F.Supp.2d 1062, 1076-79 (D. Colo. 2011)
   (summary judgment denied based on triable fact issues as to ski school’s gross negligence);
   Lawton v. Hotspur Sports Co., 2017 WL 2672110, *6-10 (D. Colo. June 21, 2017) (summary
   judgment denied based on triable fact issues as to ski rental shop’s gross negligence).
                                                   12
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 13 of 16




   claim is an affirmative defense of waiver. Accord Eburn v. Capitol Peak Outfitters, Inc., 882

   F.Supp.2d 1248, 1252 (D. Colo. 2012); Squires ex rel. Squires v. Goodwin, 829 F.Supp.2d 1062,

   1067 (D. Colo. 2011); Heil Valley Ranch, Inc. v. Simkin, 784 P.2d 781, 783 (Colo. 1989). Such a

   defense is not properly resolved on a Rule 12(b)(6) motion, outside the rarest of cases,11 because

   the Defendant bears the burden of pleading and proving up the defense. Squires, supra, 829 F.

   Supp. 2d at 1067; see also Fernandez, supra. Indeed, every single case Bonsai cites in support of

   its waiver defense was decided on a summary judgment motion; none were decided on a Rule

   12(b)(6) motion.12

          30.     The Liability Waiver is Not Properly Before the Court on Bonsai’s Rule 12(b)(6)

   Motion. “Generally, when ruling on a motion brought pursuant to Fed. R. Civ. P. 12(b)(6), a court

   should not look beyond the contents of the complaint itself.” Hampton v. Root9B Technologies,

   Inc., 2016 WL 7868823, *2 (D. Colo. Aug. 3, 2016) (citations omitted). While the Court has

   discretion to consider materials beyond the pleadings under narrow circumstances, none of those

   circumstances are present here: the liability waiver is not incorporated by reference in either the

   First or Second Amended Complaints; it is not “referred to” in either Complaint or “central to”



   11
      Here, resolution of Bonsai’s waiver defense under Rule 12(b)(6) is unwarranted because neither
   of Plaintiff’s Complaints “admit” any elements of the defense. Statebridge Co., LLC, supra.
   Indeed, both her First Amended Complaint and her proposed Second Amended Complaint allege
   facts supporting strict liability and gross negligence claims that would bar enforcement of such a
   liability waiver. See, e.g., Plaintiff’s First Amended Complaint [Doc. #9], at ¶¶ 1, 3, 7, 37-47, 54-
   77, 81-110, 186-195, 228-281, 388-390, 394-399, 422-426; see also Exhibit 1, supra; accord
   Boles v. Sun Ergoline, 223 P.3d 724, 726-28 (Colo. 2010); Hamill, supra, 262 P.3d at 954.
   12
      See, e.g., Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243 (10th Cir. 2018) (entry of
   summary judgment on waiver defense); Patterson v. PowderMonarch, LLC, 926 F.3d 633 (10th
   Cir. 2019) (same); Espinoza v. Ark. Valley Adventures, LLC, 809 F.3d 1150 (10th Cir. 2016)
   (same); Mincin v. Vail Holdings, Inc., 308 F.3d 1105 (10th Cir. 2002) (same); Chadwick v. Colt
   Ross Outfitters, Inc., 100 P.3d 465 (Colo. 2004) (same); Heil Valley Ranch, supra (same); Jones
   v. Dressel, 623 P.2d 370 (Colo. 1981) (same); Hamill v. Cheley Colo. Camps, 262 P.3d 945 (Colo.
   App. 2011) (same).
                                                      13
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 14 of 16




   any of Plaintiff’s claims; and it is not a “matter[] of which the court may take judicial notice.” Gee

   v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010).

          31.     Bonsai’s Rule 12(b)(6) motion is not an appropriate vehicle for the Court to decide

   disputed factual issues concerning the enforceability of a liability waiver under the facts of this

   case. Consideration of Bonsai’s waiver defense as to Plaintiff’s negligence claim, for example,

   including under the Jones v. Dressel factors, should wait until another day after the parties have

   developed a sufficient factual record through necessary discovery.13

          32.     The Liability Waiver is Unenforceable as a Matter of Law as to Plaintiff’s Strict

   Liability and Gross Negligence Claims. Even if the Court elects to reach the merits of the waiver

   issue on Bonsai’s Rule 12(b)(6) motion, the motion still fails because any waiver would be

   unenforceable in this case.

          33.     “[A]greements to release a party from liability for its simple negligence, although

   not void as against public policy in every instance, are closely scrutinized for particular

   circumstances or context that might nevertheless render them invalid.” Boles v. Sun Ergoline, Inc.,

   223 P.3d 724, 726 (Colo. 2010). Bonsai concedes that “exculpatory agreements are not a bar to

   civil liability for gross negligence,” Hamill, supra, 262 P.3d at 954, “regardless of the

   circumstances or intent of the parties.” Boles, supra, 223 P.3d at 726; Bonsai’s Motion, at p. 5.

   Similarly, “an agreement releasing a manufacturer from strict products liability for personal injury

   … necessarily violates the public policy of this jurisdiction and is void.” Boles, supra, 223 P.3d at

   727-28.



   13
     Contemporaneously herewith, Plaintiff is filing a Motion to Strike Certain Exhibits to Bonsai’s
   Motion to Dismiss or, alternatively, to convert Bonsai’s motion to a Motion for Summary
   Judgment. Plaintiff incorporates the arguments and authorities set forth in that motion herein by
   reference. Fed. R. Civ. P. 10(c).
                                                  14
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 15 of 16




           34.    The principle that liability waivers are void and unenforceable against strict liability

   and gross negligence claims is well-settled. The Colorado Supreme Court and the Tenth Circuit

   have each repeatedly said as much. See, e.g., Boles, supra; Chadwick v. Colt Ross Outfitters, Inc.,

   100 P.3d 465, 468 (Colo. 2004); Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243, 1249 (10th

   Cir. 2018); accord Rowan v. Vail Holdings, Inc., 31 F. Supp. 2d 889, 900 (D. Colo. 1998). Bonsai

   does not argue otherwise in its motion. As such, if the Court even decides to reach the merits of

   Bonsai’s waiver defense, any liability waiver would be unenforceable as to Plaintiff’s strict

   liability and gross negligence claims. Bonsai’s motion should therefore be denied.

           WHEREFORE, Plaintiff, Lisa Cowles, respectfully requests this Court DENY Bonsai’s

   Rule 12(b)(6) Motion to Dismiss and grant her such other and further relief as the Court deems

   just.

           Dated this 2nd day of December, 2019.

                                                          THE KOMYATTE LAW FIRM LLC

                                                          By:
                                                                  /s/ Paul J. Komyatte
                                                                  Paul J. Komyatte (No. 22750)
                                                                  David P. Mason (No. 41333)
                                                                  The Komyatte Law Firm, LLC
                                                                  1536 Cole Blvd., Ste. 300
                                                                  Lakewood, CO 80401
                                                                  Attorneys for Plaintiff




                                                    15
Case 1:19-cv-01946-WJM-MEH Document 88 Filed 12/02/19 USDC Colorado Page 16 of 16




                                    CERTIFICATE OF SERVICE


          I hereby certify that on this 2nd day of December, 2019, a true and accurate copy of the
   foregoing was electronically filed with the Court and served upon all counsel of record via the Court’s
   CM/ECF system:


                                                          THE KOMYATTE LAW FIRM LLC

                                                          s/ David P. Mason
                                                          David P. Mason, Esq.




                                                     16
